/stamp/50 RUPEES Rs50 / INDIA / INDIA NON JUDICIAL
/stamp/MAHARASHTRA / C 910427
/stamp/BAJAJ AUTO LIMITED / Akurdi, Poona 411035
/stamp/illegible
/stamp/8 AUG /illegible/


Master License Agreement


This Agreement is made and entered into by and between


Bajaj Auto, Ltd.
Akurdi, Pune 411 035, India


and


New Generation Motors Corporation
44645 Guilford Drive, Suite 201
Ashburn, VA 20147, USA

/stamp/CONFIDENTIAL
 
1/46

--------------------------------------------------------------------------------

 


/stamp/50 RUPEES Rs50 / INDIA / INDIA NON JUDICIAL
/stamp/MAHARASHTRA / C 910429
/stamp/BAJAJ AUTO LIMITED / Akurdi, Poona 411035
/stamp/illegible
/stamp/8 AUG /illegible/


THIS AGREEMENT is made and entered into as of the 17th day of December, 2005
(“Effective Date”), by and between New Generation Motors Corporation, with its
principal place of business at 44645 Guilford Drive, Suite 201, Ashburn,
Virginia 20147, hereinafter referred to as “Licensor”, and Bajaj Auto Ltd. with
its principal place of business at Akurdi, Pune 411 035, India, hereinafter
referred to as “Licensee”.

/stamp/CONFIDENTIAL
 
2/46

--------------------------------------------------------------------------------

 


/stamp/50 RUPEES Rs50 / INDIA / INDIA NON JUDICIAL
/stamp/MAHARASHTRA / E 588280
/stamp/BAJAJ AUTO LIMITED / Akurdi, Poona 411035
/stamp/illegible
/stamp/9 DEC /illegible/


WHEREAS, the Licensor is an engineering design, development, and licensing
entity which has expended time, effort, and money to develop and obtain
intellectual know how in the field of producing, merchandising,
distributing,  promoting- the sale and service of Products, as defined in
Attachment 1, and has established successfully such Products under the trade
name New Generation Motors or NGM, referred to herein as the  "Trade Name", and
desires to license certain rights to the same to Licensee; and

/stamp/CONFIDENTIAL
 
3/46

--------------------------------------------------------------------------------

 


/stamp/50 RUPEES Rs50 / INDIA / INDIA NON JUDICIAL
/stamp/MAHARASHTRA / E 588278
/stamp/BAJAJ AUTO LIMITED / Akurdi, Poona 411035
/stamp/illegible
/stamp/9 DEC /illegible/


WHEREAS, the Licensee is in the business of manufacturing and sales of two (2)
and three (3) wheeled vehicles primarily in the automotive industry, and desires
to receive a license for the proprietary engineering designs, manufacturing
specifications and technology established by the Licensor for the Products as
defined in Attachment 1 and utilize the same for manufacture and sale of its
two, three and four wheeler Products (“Licensee’s two wheeler Products” /
“Licensee’s three wheeler Products” / “Licensee’s four wheeler products” as the
case may be”);

/stamp/CONFIDENTIAL
 
4/46

--------------------------------------------------------------------------------

 


THEREFORE the parties to this agreement in consideration of covenants contained
herein agree as follows:


1.
LICENSE.



 
a.
Manufacturing License: Upon the terms and conditions set out herein, the
Licensor hereby grants to Licensee



 
Ø
an exclusive right and license to manufacture the Products upon the
specifications attached hereto as Attachment 1, in India for use in the
Licensee’s Three wheeler Products;



 
Ø
an exclusive license to manufacture the Products upon the specifications
attached hereto as Attachment 1, in India for use in the Licensee’s Two wheeler
Products;



 
Ø
a non exclusive license to manufacture the Products upon the specifications
attached hereto as Attachment 1, in India for use in the Licensee’s four wheeler
Products ;



 
Ø
a non-exclusive license to manufacture the Products upon the specifications
attached hereto as Attachment 1, in India for use in products other than the
Licensee’s Two wheeler / three wheeler / four wheeler products,



together referred to as “Manufacturing License”.


 
b.
Distribution License: Upon the terms and conditions set out herein, the Licensor
hereby grants Licensee



 
Ø
an exclusive right and license to use / sell the Products for incorporation into
the Licensee's three wheeler Products (“Distribution License” and together with
the Manufacturing License, the “Product License”) for sale throughout the world,
except the USA. It is expressly agreed that, the Licensor agrees not to license
the Products to any other three (3) wheeler application to any party anywhere in
the world except for sale in the United States of America.


/stamp/CONFIDENTIAL
 
5/46

--------------------------------------------------------------------------------

 


Provided however, that in the event of opportunities for the license of the
Products in a  three (3) wheeler application becomes available to Licensor in
countries where the Licensee is not then selling its three (3) wheelers, the
same shall be discussed  in good faith between parties, for a mutually
acceptable  agreement on how such opportunity may be pursued.


 
Ø
A non-exclusive right and license , a Product License, (“Distribution License”
and together with the Manufacturing License)  to use / sell the Products for
incorporation into the Licensee's three (3) wheeler Products for sale in USA.



 
Ø
an exclusive right and license to use / sell the Products for incorporation into
the Licensee's two (2) wheeler Products (“Distribution License” and together
with the Manufacturing License, the “Product License”) for sale in India;



 
Ø
a non-exclusive right and license ,a   Product License, (“Distribution License”
and together with the Manufacturing License)  to use / sell the Products for
incorporation into the Licensee's two (2) wheeler Products in the rest of the
world (excluding India) & Licensee’s four (4) wheeler products  for sale
throughout the world.



 
Ø
a non-exclusive right and license, a Product License (“Distribution License” and
together with the Manufacturing License), to use / sell the Products for any
other applications (other than those mentioned in foregoing paragraphs of this
clause) for sale throughout the world excluding the USA. The Licensee shall
inform the Licensor on a quarterly basis, on all such sales made by the
Licensee.



 
c.
Requirements of the Licenses. Licensee acknowledges that the Licenses do not
include any right to sell either directly or through any reseller, distributor
or similar party, to any company that designs, manufactures and markets or sells
products that compete with the Products.



 
d.
Rights Retained.  All rights to the Products not specifically granted herein are
retained by Licensor


/stamp/CONFIDENTIAL
 
6/46

--------------------------------------------------------------------------------

 


 
e.
Retention of Exclusivity.  If Commercial Production has not started within 3
years from the Effective Date, parties will discuss any further  extension of
this period and related terms.   Should there be no conclusion within thirty
(30) days thereafter, Licensee will negate any exclusivity right under but not
limited to the “Manufacturing License” and the “Distribution License” that it
may have and all such rights will be considered to be non-exclusive from the
expiry of the said 30 days.



2.
TERM.

Subject to the terms hereof, the term of this Agreement shall commence from the
Effective Date and shall continue till completion of ten (10) years from the
Effective date  or seven (7) years from the date of commencement of Commercial
Production, whichever is earlier. “Commercial Production” shall commence upon
the completion of the initial 1,200 units and remittance of all Pre-Production
technology fees.


3.
TECHNOLOGY FEE.



In consideration of the grant of the Licenses, Licensee agrees to pay the
Licensor $645,500 (each a “Technology Fee”), subject to such with-holding taxes
as required by current India law, as follows (all shown in US dollars):


 
1.
$495,500 Pre-production Fee to be completed before Commercial Production
commences, as follows:



 
a.
$245,500 on signing of the Agreement.



 
b.
$250,000 being the amount calculated at the rate of $400.00 for the first 625
units of Licensee’s 3 wheeler Products sold. Payment of this amount shall be
made on a quarterly basis, for sale during Jan-March; April – June;
July-September and during October to December periods.  Remittances shall be
accompanied by statements showing the computation of amounts, duly certified by
the Licensee's regular Chartered Accountants. Payment will be made within 45
days of end of the respective quarter.


/stamp/CONFIDENTIAL
 
7/46

--------------------------------------------------------------------------------

 


 
2.
$150,000 Commercial Production Fee.



 
a.
$ 50,000 upon the commencement of Commercial Production of Licensee’s Products;

 
b.
$ 50,000 on completion of cumulative sale from the date of commencement of
Commercial Production of ,000 units of Licensee’s Products and

 
c.
$ 50,000 on completion of cumulative sale from the date of commencement of
Commercial Production of 10,000 units of Licensee’s Products.



All the above payments will be subject to deduction of withholding tax, as
applicable under the then current tax laws of India.  Licensee agrees to provide
together with the Technology Fee for items 1.b above an accounting of the
calculation of Technology Fee in sufficient detail to fully advise Licensor
thereof.


The Licensee will make each of the above payments without requirement to receive
invoices from Licensor, not later than the applicable due date.


4.
LICENSEE FEES.



In addition to the Technology Fee, the Licensee shall pay fees (each a
“Licensing Fee”) as follows:


 
i.
For sales made pursuant to the Distribution License involving the Licensee’s
three (3) wheeler Products: the Licensee shall pay $32.00 net of taxes, for sale
of the Product.  The License Fee will be limited to a cumulative volume of
250,000 systems from the date of commencement of Commercial Production when used
in Licensee’s three (3) wheeler Products, during the term of this Agreement.  No
License Fee is payable on the first 1,200 units when used in Licensee’s  three
(3) wheeler Products and this volume will be excluded from the 250,000
cumulative count.



 
ii.
For sales made pursuant to the Distribution  License involving products other
than Licensee’s  three (3) wheeler products:


/stamp/CONFIDENTIAL
 
8/46

--------------------------------------------------------------------------------

 


 
1.
For sale of Licensee’s  two (2) wheeler products and Licensee’s  four (4)
wheeler products, parties will discuss and arrive at a License fee mutually and
record separate agreements for the same, prior to commencement of commercial
sales of such products.



 
2.
For sale of Products for applications other than Licensee’s 2/3/4 wheeler
products, the Licensee shall pay Licensor four percent (4%) of the total sales
revenue net of taxes and net of landed value of imported parts of such Products
as a Licensing Fee for the Products net of applicable with-holding taxes.



 
3.
No License Fee will be payable for any sale of the Products  by Licensee to
Licensor under Section 8.



Payment of Licensing Fees shall be made on a semi-annual basis, for sale during
April to September and during October to March periods.  Remittances shall be
accompanied by statements showing the computation of royalties, duly certified
by the Licensee's regular Chartered Accountants. Payment of Licensing Fees will
be made within 45 days of 30th September or 31st March as the case may be.


5.
DERIVATIVE TECHNOLOGY.



“Derivative Technology” shall mean all improvements, modifications or
developments thereof to the Products as described in Attachment 1 that may be
conceived, innovated and/or originated either from the Licensor or the Licensee
and include: (a) any  copyrightable or copyrighted material, any translation
(including translation into other computer or other languages), proration,
modification, correction, addition, extension, upgrade, improvement,
compilation, abridgment or other form in which an existing work may be recast,
transformed or adapted; (b) any patentable or patented material, any improvement
thereon; and (c) any material protected by trade secret, any new material
derived from such existing trade secret material, including such new material
that may be protected by copyright, industrial design, patent and/or trade
secret laws and / or any other allied laws.

/stamp/CONFIDENTIAL
 
9/46

--------------------------------------------------------------------------------

 


 
Unless otherwise specifically agreed to between the parties and specified herein
as it relates to the Products, all Derivative Technology conceived by and / or
originated by the Licensee shall be the joint property of the Licensor and the
Licensee; provided the Derivative Technology is not an immaterial or simple
engineering change that is readily obvious due to information transferred to the
Licensee by the Licensor. By virtue of provisions of this agreement, the
Licensor shall have exclusive rights to the said Derivative technology
originated by the Licensee for manufacture and sale in USA and the Licensee
shall have exclusive rights to sale in India.  For rest of the World, parties
will discuss and mutually settle.



All Derivative Technology conceived by and / or originated by the Licensor shall
be the property of the Licensor.  The Licensee shall have rights similar to
those explained in clause 1 of this agreement over such Derivative technology
owned by the Licensor; provided that the Derivative Technology still meets the
criteria of the Products as specified in Attachment 1 and is an immaterial or
non-functional change to the specifications of the Products.


6.
TECHNICAL SUPPORT



 
1.
The Licensor shall provide the following support without the Support Fees or any
other charges for the same with all costs borne by the Licensor, including costs
for engineers travel, man-day charges and other expenses of Licensor's except
for materials or travel to other than Licensees premises in Akurdi, India, for
enabling the completion of initial batches up to 100 units of  Licensee’s
Products planned to be sold in the Indian market:



 
1.
Analysis of data collated by Licensee from the actual product ionization
conditions directly relating to the Licensor’s Products – to confirm the
specifications for mass manufacture and performance specifications targeted.



 
2.
Establishment of technical liaisons to help resolve all problems faced in
production and sale of the Products.


/stamp/CONFIDENTIAL
 
10/46

--------------------------------------------------------------------------------

 


 
3.
Analysis of data collated by Licensee from the actual usage conditions of
Licensors Products – to analyze any problems failures that may be reported from
the field (customers, service points, etc.) and technical development efforts to
countermeasure any gaps in the same.



During this phase, deputation to India of Licensor’s experts for 90 man days is
anticipated. Licensor shall co-operate with Licensee by deputing experts of the
right skills & expertise appropriate for the assignment planned to be
accomplished.


 
2.
The Licensor shall, within 90 days of Effective Date and receipt of initial
Technology fee as specified in 3.i.a, make available to the Licensee a
"Technology Transfer package" consisting of any information listed in Attachment
4 that is available at the Licensor up till that date such, as specifications,
drawings, software and, processes required for the manufacture, testing and
maintenance of requisite quality levels by the Licensee.



 
3.
Should the “Technology Transfer Package” not be transferred in the allotted
time, the parties will discuss a possible extension period to fulfill and
complete said package.  Should there be no conclusion within thirty (30) days
the Licensor will repay to Licensee any funds received under Article 3.1.a to
the Licensee and the Master License Agreement will be considered terminated with
no Default associated to any of the parties.



 
4.
The Licensor shall continue to provide consulting assistance for the Products to
the Licensee up to completion of 1200 units of Licensee’s Products or a period
of one (1) year from the effective date, whichever is earlier, without the
Support Fees or any other charges for the same with all costs borne by the
Licensor, including costs for engineers travel man-day charges and other
expenses of Licensor's except for materials or travel to other than Licensees
premises in Akurdi, India.


/stamp/CONFIDENTIAL
 
11/46

--------------------------------------------------------------------------------

 


During this phase, deputation requirements to India of Licensor’s experts, shall
be discussed and scheduled at the beginning of each quarter. Licensor shall
co-operate with Licensee by deputing employees of the right skills & expertise
appropriate for the assignment planned to be accomplished.


 
5.
For any consulting assistance after completion of 1200 units of Licensee’s
Products or expiry of 1 year from effective date whichever is earlier, the fees
and expenses to be borne by the Licensee are detailed in Attachment 3, “Support
Fees”.



 
6.
In order to facilitate the technical support and increase its effectiveness, the
Licensee shall allow and provide office space and office facilities for up to
two (2) representatives of the Licensor at the Licensee’s premises, and shall
make available to such representative(s) any relevant information requested and
permit said representative(s) to inspect its operations, as well as to make such
inspections as representatives of the Licensor consider necessary for the
purpose of facilitating said Master License Agreement.



 
7.
If such technical support requires travel within India other than the Licensee’s
premises, the Licensee shall pay for all associated expenditures, such as but
not limited to, travel and lodging, at actual, costs, duly supported by
requisite receipts.



7.
LABELING.



Each party shall have the right to market its products under such brand-name
and/or trade or product name as it deems fit.


If the Products are sold by the Licensee to any other application, other than
the Licensee’s Products, the Licensee, shall clearly indicate or infer on the
Products in a prominent location, and in its sales promotion materials
“Manufactured under License from New Generation Motors Corporation, USA”.


In case Products are manufactured by Licensee for Licensor, Licensor shall use
its own labeling as it deems fit.

/stamp/CONFIDENTIAL
 
12/46

--------------------------------------------------------------------------------

 


8.
SUPPLY OF THE PRODUCTS TO LICENSOR.



The Licensee hereby agrees to manufacture and sell the Products, parts or
configurations thereof covered by the Master Licensing Agreement to the Licensor
for a minimum period up to 30-9-2006 in lots convenient to the Licensee and at
any period while the Licensee may manufacture the Products for any use. Should
the Licensee decide to cease production of the Products or parts thereof, the
Licensee will notify the Licensor of its decision with a minimum notice of
thirty (30) days to place one last order.  The Licensee will make its best
effort to accept and complete the order within reasonable time.  The price and
other commercial terms for supplies shall be agreed upon and set forth in
writing by the parties from time to time.


Notwithstanding the foregoing, it is agreed that:


 
a.
In case of supplies to Licensor, the Licensee is absolved of any liabilities,
costs, damages, warranties, product liabilities, etc. that may arise there from.
All such and any other liabilities & costs arising directly or otherwise, shall
be the total responsibility of the Licensor. Licensor may, if he deems
necessary, ensure the quality of the supplies prior to dispatch and Licensee’s
responsibilities shall end with dispatch from India.



 
b.
The Licensee will provide five (5) of the Products (“Test Units”) for testing
and final production qualification (100% produced by the Licensee) to the
Licensor at no charge before the Licensor can attest to the reliability and
stability of the Products.



 
c.
The Licensee will manufacture and sell up to a maximum of 300 units of the
Products to the Licensor at total cost and the Licensee agrees not to charge a
profit margin on the same. The total cost of the product to Licensor shall be
the cost of materials, other direct costs to Licensee, with other overheads as
used internally with only the additions of actuals for export processing
(packing, agent, commissions, insurance etc.).


/stamp/CONFIDENTIAL
 
13/46

--------------------------------------------------------------------------------

 


 
d.
For supplies beyond the above 305 units, the pricing shall be computed on the
basis of total cost + 10%.



 
e.
In case of any dispute as to the total cost, the figure duly certified by the
Licensee’s auditors shall be final and binding.



9.
CONFIDENTIAL INFORMATION:



a. 
Each party agrees that it will keep confidential and not disclose the
Confidential Information of the other. Each party will be free however to
provide such information as is reasonably necessary to ensure it fulfils its
obligations under this Agreement, to its employees, vendors, dealers and
sub-Licensees, subject to binding the recipients of such information with
similar secrecy covenants.



 
b.
“Confidential Information” shall mean all technical data, including design
information, engineering diagrams, computer software, computer programs, and any
other information in tangible or recorded form, and other non-public,
confidential, proprietary, trade secret or restricted information which is
furnished by one party to the other in the course of performing under this
Agreement.  Confidential Information also includes the above items of a customer
if provided by Licensor.  Confidential Information also includes the specific
terms and conditions of this Agreement, including, but not limited to, the
development schedule for as may be agreed upon by the parties.



 
c.
The obligation not to disclose however shall not be applicable in respect of
Confidential Information which:



 
i)
was in the possession of, or was known to the other, without any obligation to
maintain its confidentiality, prior to disclosure by the party owning the
Confidential Information and which information was obtained otherwise than in
breach of this Agreement;



 
ii)
is or becomes generally known to the public without any violation of this
Agreement by the party receiving the same;



 
iii)
is obtained by the party receiving the same from a third party, which obtained
the same without any obligation to keep such Confidential Information
confidential; or


/stamp/CONFIDENTIAL
 
14/46

--------------------------------------------------------------------------------

 


 
iv)
can be shown to be independently developed by the party receiving the same
without use of such Confidential Information.



 
d.
From time-to-time, information regarding schedule of development, progress
against the same, etc. may be provided to the Indian Governmental ministries /
departments / agencies, and other agencies like USAID, GEF, UNDP, etc. as
Licensee deems fit.



 
e.
The provisions of this Article 9 shall survive the termination expiration of
this Agreement for a period of five (5) years.



10.
WARRANTIES:



 
a.
Licensor assures that to the best of its knowledge, the Intellectual Property
Rights, designs and technical know-how utilized in the licensed Products
hereunder do not infringe or violate any existing patent or design registration,
trademarks or copyrights or such other rights of anyone anywhere in the world.



 
b.
The Licensor shall, as a part of this Agreement, and for reference provide the
Licensee with a copy of the Claims and extract thereof, of the Patents,
Provisional Patents, design registration, trademarks or copyrights utilized by
the Products and filed by the Licensor, and further, one complete copy of the
Patents/ Provisional Patents utilized by the Products filed till the Effective
Date and that are filed during the term of this agreement.



 
c.
Licensor shall hold Licensee harmless and shall reimburse Licensee for all
costs, expenses including legal expenses, direct losses, etc. excluding profits
during the term of this agreement in case of any third party infringement suits
arising out of the Intellectual Property Rights, designs and technical
know-how  utilized by the Products as licensed by the Licensor under this
Agreement.



 
d.
If an injunction, decree or judgment is entered providing that Licensee may not
use any of the Products in the manner contemplated by this Agreement without
violating the intellectual property rights of a third party, Licensor may, at
its sole option either (i) procure for Licensee the right to use the Products as
furnished hereunder, or (ii) replace or modify the Products to make the same
non-infringing, within a reasonable time.


/stamp/CONFIDENTIAL
 
15/46

--------------------------------------------------------------------------------

 


 
e.
If the Licensee receives notice of the assertion by any third party of any claim
or of the commencement by any such third person of any claim or action (any such
claim or action being referred to herein as an “Indemnifiable Claim”) with
respect to the Licensor, the Licensee shall promptly notify the Licensor in
writing (the “Claim Notice”) of the Indemnifiable Claim.



 
f.
The Licensor will have the right to assume defense and defend the Licensee
against the Indemnifiable Claim with counsel of the Licensor’s choice so long as
(i) the Licensor notifies the Licensee in writing within twenty-one (21) days
after the Licensee has given notice of the Indemnifiable Claim that the
Licensor, subject to the terms and conditions hereof, will indemnify the
Licensee from and against the entirety of any costs and damages the Licensee may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by the Indemnifiable Claim, (ii) the Licensor provides the Licensee with
evidence reasonably acceptable to the Licensee that the Licensor will have the
financial resources to defend against the Indemnifiable Claim and fulfill its
indemnification obligations hereunder, (iii) the Indemnifiable Claim involves
only money damages and does not seek an injunction or other equitable relief,
(iv) settlement of, or an adverse judgment with respect to, the Indemnifiable
Claim is not, in the good faith judgment of the Licensee, likely to establish a
precedential custom or practice materially adverse to the continuing business
interests of the Licensee, and (v) the Licensor conducts the defense of the
Indemnifiable Claim actively and diligently.



 
g.
So long as the Licensor is conducting the defense of the Indemnifiable Claim in
accordance with this Article 10, (i) the Licensee may retain separate co-counsel
at its sole cost and expense and participate in the defense of the Indemnifiable
Claim, (ii) the Licensee will not consent to the entry of any judgment or enter
into any settlement with respect to the Indemnifiable Claim without the prior
written consent of the Licensor (not to be withheld unreasonably).  , and (iii)
the Licensor will not consent to the entry of any judgment or enter into any
settlement with respect to the Indemnifiable Claim without the prior written
consent of the Licensee (not to be withheld unreasonably).


/stamp/CONFIDENTIAL
 
16/46

--------------------------------------------------------------------------------

 


 
h.
Licensor warrants that it has the right to enter into this Agreement and
Licensor’s performance of this Agreement will not violate any Agreement between
Licensor and any third persons.



 
i.
Licensee warrants that it has the right to enter into this Agreement and
Licensor’s performance of this Agreement will not violate any Agreement between
Licensee and any third persons.



 
j.
THE WARRANTIES OF LICENSOR CONTAINED IN THIS AGREEMENT ARE IN LIEU OF ALL OTHER
WARRANTIES WITH RESPECT TO THE PRODUCTS, WHETHER EXPRESS, IMPLIED OR STATUTORY.
IN NO EVENT SHALL LICENSOR BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT,
PUNITIVE, OR CONSEQUENTIAL DAMAGES, OR FOR LOST PROFITS OR REVENUES, OR FOR LOSS
OF DATA FROM ANY CAUSE, WHETHER OR NOT LICENSOR HAS RECEIVED NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES OR LOSSES, UNLESS EXPLICITLY STATED OTHERWISE ABOVE.



k.
OTHER THAN IN CASE OF ANY THIRD PARTY INFRINGEMENT SUITS COVERED UNDER c.
ABOVE.  THE LIABILITIES OF LICENSOR FOR DAMAGES UNDER THIS AGREEMENT SHALL NOT
EXCEED, IN THE AGGREGATE, ONE-HALF (1/2) THE NET REVENUE RECEIVED BY LICENSOR
FROM LICENSEE IN THE PAST THIRTY SIX  (36) MONTHS FROM THE DATE ON WHICH THE
CAUSE  / ACTION FOR WHICH LIABILITY IS BEING IMPOSED AROSE.



 
l.
IN THE EVENT OF A THIRD PARTY INFRINGEMENT SUIT AS COVERED UNCER c. ABOVE, THE
LIABILITIES OF LICENSOR WILL NOT EXCEED, IN THE AGGREGATE, THE NET REVENUE
RECEIVED BY LICENSOR FROM LICENSEE.



11
ASSIGNMENT:



Neither party shall assign, transfer or otherwise dispose off any of its rights
or obligations under this Agreement, in whole or in part, without the prior
written consent of the other party, which will not be unreasonably withheld
conditioned or delayed, provided however that this Agreement may be assigned by
Licensor upon written notice to Licensee to any entity which is acquiring all
the assets or equity of Licensor, either by merger or other method.

/stamp/CONFIDENTIAL
 
17/46

--------------------------------------------------------------------------------

 


12.
RENEWAL.



At the expiration of the Term, the parties may discuss the option to renew the
Licenses and arrive at suitable agreements mutually.  No lumpsum or renewal fee
should be charged at such renewal and any renewal agreement shall cover terms
such as value addition by the Licensor and running royalty consideration for the
same.


13
FORCE MAJEURE.



If any party hereto is rendered unable, wholly or in part, to carry out any of
its duties or obligations under this Agreement by reason of Act of God, or the
public enemy, strikes, lockouts, fire, explosion, perils of the sea, floods,
drought, war, sabotage, acts of terrorism, accident, or embargo then such party
shall forthwith give written notice thereof to the other party of the nature of
the circumstances causing such inability to perform, and thereupon, to the
extent that the party giving such notice is unable to perform its duties or
obligations by reason of said circumstance, such duties or obligations shall be
suspended, during, but no longer than, the period of the existence of such
circumstances. If the effect of the force majeure lasts for over 120 days the
parties shall try to settle the problem by good faith negotiations and reach a
mutual agreement.


14.
TERMINATION.



a.
This AGREEMENT may be terminated in any one of the following ways:



 
i.
By not less than 90 days written notice from the Licensee to the Licensor if the
Licensee has elected to discontinue manufacture and sale of the Licensee’s
Products, provided however, that all orders for the Product then outstanding
under Section 8 shall nevertheless be completed and delivered to Licensor.


/stamp/CONFIDENTIAL
 
18/46

--------------------------------------------------------------------------------

 


 
ii.
By either party, if the other defaults in its performance of any material
provision, warranty, term or condition of this Agreement and fails to cure the
default within thirty (30) days of receipt of written notice from the non
defaulting party, describing such default in reasonable detail, and



iii.
By written consent of both parties;



 
b.
Each party shall also have the right to terminate this Agreement by giving
written notice of termination on the other party at any time upon or after:



 
1.
filing by the other party of a petition of bankruptcy for liquidation; or



 
2.
appointment of a Receiver for all or a substantial part of the property of the
other party; or



 
3.
making by the other party of any assignment for the benefit of its creditors; or



 
4.
institution of any proceeding for the liquidation or winding up of the business
or for the termination of the corporate charter of the other party which is not
dismissed for a period of ninety(90) days..



15.
CONSEQUENCES OF TERMINATION:



 
a.
Upon the termination of this Agreement for any cause arising out of Licensee’s
default, the Licensee will immediately discontinue the use and sale of all the
Products, Trade Names, trademarks, signs, structures, and forms of advertising
showing the relationship with the Licensor and the Products thereof.  Upon
expiration of the Agreement or upon termination of this Agreement owing to
default of Licensor or procedure suffered by Licensor as described in Section
14b, or owing to force majeure affecting either party, Licensee shall have the
right to continue to produce and sell Licensee’s three (3) wheeler, two (2)
wheeler & four (4) wheeler products incorporating the Products, without any
further payments, other than those that have fallen due up to the date of
expiration / termination as the case may be, under this agreement.


/stamp/CONFIDENTIAL
 
19/46

--------------------------------------------------------------------------------

 


 
b.
However, Licensee will discontinue use of Trade Names, trademarks, signs,
structures, and forms of advertising previously approved by the parties.



The following Sections shall survive the termination or expiration of the
Agreement for any reason: 5,8,9,10,15,16,17,18,19,20,21 and 22


16.
GOVERNING LAW.



This Agreement and all transactions contemplated hereby, shall be governed by,
construed and enforced in accordance with the laws of India.


17.
ARBITRATION:



All disputes between the parties under this Agreement shall be resolved mutually
by good faith negotiations.  In case no such settlement can be reached through
such negotiations within ninety (90) days, such disputes shall be submitted to
binding arbitration in accordance with the rules of International Chambers of
Commerce (ICC).  The procedure for arbitration shall be in accordance with ICC’s
rules.  Arbitration proceedings shall be held in the country of the defendant.


18.
NOTICES:



Any notices, requests or other communications required or permitted to be given
hereunder shall be in writing in English language and shall be sent by FEDEX or
similar private delivery system with receipt, postage prepaid, to the other
party at their respective addresses set forth below or to such other address as
may from time to time be notified by each party to the other party in accordance
with this Article 18, and shall also be faxed with a receipt generated by the
fax machine:


If to Licensor:                                
New Generation Motors Corp.
44645 Guilford Drive, Suite 201
Ashburn, VA 20147, USA
Fax No.: 703-858-0699
Attention: Contracts Officer

/stamp/CONFIDENTIAL
 
20/46

--------------------------------------------------------------------------------

 


If to Licensee:
Bajaj Auto Limited
Akurdi, Pune 411 035, India
Attention    :   Mr. S. Ravikumar,
Title:   GM Business Development
E-mail:   sravikumar@bajajauto.co.in
Fax No.  00 91 20 2740
7397                                                                           ·


All notices, requests or other communication shall be deemed to have been given
three (3) days after being duly deposited with the delivery service provided the
same has been faxed as required hereunder.


19.
ENTIRE AGREEMENT:



This Agreement constitutes the entire and only Agreement between the parties
hereto relating to the subject matter hereof and cancels all previous
Agreements, negotiations, commitments and representations, whether formal or
informal, oral or written, with respect to the subject matter
hereof.  Attachments and recitals to this Agreement are incorporated herein by
reference and form part of this Agreement.


20.
AMENDMENTS:



This Agreement shall not be amended, changed or modified in any manner except by
an instrument in writing signed by a duly authorised representative of each
party hereto.


21.
NO WAIVER:



No failure to exercise or delay in exercising any right or remedy under this
Agreement by any party shall operate as a waiver thereof or of any other right
or remedy which such party may have hereunder nor shall any single non exercise
or partial exercise of such right or remedy preclude any further exercise
thereof or of any other right or remedy which such party may have hereunder.

/stamp/CONFIDENTIAL
 
21/46

--------------------------------------------------------------------------------

 


The rights and remedies set forth in this Agreement are cumulative and not
exclusive of other rights and remedies under this Agreement, provided by law, in
equity or otherwise.


22.
SEPARABILITY OF PROVISIONS.



If any covenant or other provision of this Agreement is invalid, illegal, or
incapable of being enforced, by reason of any rule of law, administrative order,
judicial decision or public policy, all other covenants and provisions of this
Agreement shall, nevertheless, remain in full force and effect, and no covenant
or provision shall be deemed dependent upon any other covenant or provision
unless so expressed herein.


IN WITNESS WHEREOF, the parties have caused this AGREEMENT, in duplicate, to be
executed by their duly authorized officers as of the day and year first above
written.


/stamp/ City/County of Fairfax
Commonwealth of Virginia
Subscribed and sworn before me, in my presence, this 21 day of December,
2005 by Hussein Khajehnouri Notary Public
My commission expires May 31, 2009/
 
/stamp/ HOSSEIN KHAJEHNOURI
NOTARY PUBLIC
COMMONWEALTH OF VIRGINIA
My commission Expires
May 31, 2009/
/notary seal/ HOSSEIN KHAJEHNOURI
NOTARY PUBLIC
COMMONWEALTH OF VIRGINIA/
     
Witness
Print Name:    Hossein K. Nouri
       
/s/ ERIC TAKAMURA
  /s/ TAPAN BASU
 
Eric Takamura
Witness: Tapan Basu
GM (EV)
 
Chief Operating Officer
Place: Sterling Virginia, USA
Date: 21 December, 2005
         
BAJAJ AUTO LTD.
   
/s/ S. Ravikumar
   
G M Business Development
Place: PUNE, INDIA
Date: 17 DECEMBER 2005


/stamp/CONFIDENTIAL
 
22/46

--------------------------------------------------------------------------------

 


ATTACHMENT 1


Definition of THE PRODUCTS


THE PRODUCTS as referred to and stated in the Master License Agreement consists
of the following;
1)
Integrated Electric Motor and Controller operating off of a nominal 48V DC bus,
or 12V variations thereof that may be referred to but not limited to as the, EMS
EMS401-043, and has similar specifications but not limited to that shown in
LICENSOR Documents 340-000018 EMS401-043.

2)
Vehicle Control Module that may be referred to but not limited to VCM, VCM440,
and has similar specifications but not limited to that shown in LICENSOR
Document 340-000015 VCM440.

3)
Any major subcomponent of the EMS401-043 such as the electric motor and or the
motor controller package in a standalone configuration that may be referred to
but not limited to M401 or EVC401-043, 3 Phase Motor Controllers These
components will have similar but not limited to the following specifications as
shown in LICENSOR documents 340-000025 and 340-000014 EVC401

4)
Any derivatives of said components that exists and or may exist in the future
that meet all of the following criteria:

 
a)
Motor components

 
i)
Stator sizes equal to or within the range of 230 to 250mm Outer diameter and of
130mm to 150mm Inner diameter.

 
ii)
Stator Assemblies equivalent to 8 poles with winding configuration of 4 coils
per phase in parallel, 4 coils in series per phase or any combination thereof.

 
iii)
Motor configurations consisting of one stator per system or unit.

 
iv)
Single Rotors with 8 magnet poles that may consist of but not limited to 1 or
more magnets per pole.

 
v)
Motor configurations consisting of various steady state Air-gap, allowing
various Torque and Speed Combinations.

 
b)
Controller System Components

 
i)
Similar Peak power levels as described in LICENSOR document 340-000018 plus 1kW

 
ii)
With or without the various subsections of the Controller system such as but not
limited too, the Power Junction, State of Charge, DC/DC converter, and Solid
State Contactor.

 
iii)
Operation at a nominal 48 volts DC plus or minus 12V.

An amendment or additional agreement will have to be mutually agreed upon
between the LICENSOR and LICENSEE to incorporate any item or technology of the
LICENSOR not specifically specified in the definition of THE PRODUCTS.

/stamp/CONFIDENTIAL
 
23/46

--------------------------------------------------------------------------------

 
 
ATTACHMENT 2


Intellectual Property of Licensor
 
The following, but not limited to, patents, technologies, know-how, Software is
part of the LICENSOR’s Intellectual Property (IP) and shall be considered to be
the property of the LICENSOR.  The LICENSEE will have unfettered use of said
LICENSOR’s IP that is presently utilized and incorporated in THE PRODUCTS as of
the Effective Date for the manufacture and assembly of THE PRODUCTS as defined
in Attachment 1 in accordance with the Master License Agreement and by no means
infers or transfers ownership of said IP.  Any use of said patents,
technologies, know-how and IP for any other purpose is not covered by the Master
License Agreement and will require an additional agreement and, or amendment to
THE PRODUCTS schedule and definition.
 
1)
Patent Pending

 
 
a)
“A Variable Speed Drive For A Synchronous Electric Motor” also referred to but
not limited to “MORPH code”

 
2)
Provisional Patents Filed

 
 
a)
“Linear Layout of Phase Transistors To Reduce Length of DC Current Path And
Simplify Bus Bar Structure”

 
 
b)
“Electronic Contactor With Measurement Capabilities”

 
 
c)
“Technique For Identification of Position Sensor Errors And Improved Resolution
in Synchronous Motors”

 
3)
Proprietary & Confidential

 
 
a)
Software, Algorithm & Controls:

 
 
i)
Overall Vehicle Control, configuration and system interaction.

 
 
ii)
Controller- Software, algorithms and source code.

 
 
iii)
Vehicle Control Module (VCM) - Software, algorithms and source code.

 
 
iv)
Battery and Transmission Interface Module (BXIM) - Software, algorithms and
source code.

 
 
v)
Battery Monitoring Module (BMM) - Software, algorithms and source code

 
 
vi)
Various Utilities, such as but not limited to Vehicle Set-up and interface, Test
bench, EMS Tuning –Software, algorithms and source code.

 
 
vii)
A list of Software that may or may not apply to THE PRODUCTS as represented by
LICENSOR’s part numbers commencing with 070-XXXXX can be found in Attachment
5.  The list shall not be construed to represent everything in entirety or
convey transfer of rights and/ or required by the LICENSEE for purposes of
production as defined in the MASTER LICENSE AGREEMENT.

 
b)
Overall Vehicle interface – Primary circuit, schematic,

 
/stamp/CONFIDENTIAL
 
24/46

--------------------------------------------------------------------------------

 
 
 
i)
Electrical Circuits, Schematics, and but not limited to PCB design, layout and
population.

 
 
ii)
Controller- Circuit, schematic, PCB design, layout and population, consisting of
the following:

 

  (1)  Design and layout          (2)  Solid State Contactor, State of Charge,
DC/DC converter, and 3 Phase Bridge-amplifier configuration.          (3)  Power
Board, consisting of but not limited to Power Junction       
 
(4)
Logic Board

 
 
iii)
VCM - Circuit, schematic, PCB design, layout and population.

 
 
iv)
BXIM- Circuit, schematic, PCB design, layout and population.

 
 
v)
BMM- Circuit, schematic, PCB design, layout and population.

 
 
vi)
Position Sense Board (PSB)

 
 
vii)
Transmission synchronizer and Auto Shifter- Circuit, schematic, PCB design,
layout and population.

 
 
c)
Rotor construction, dimensions, primary component make up and assembly.

 
 
d)
Electro-magnetics:

 
 
i)
Stator assembly, primary construction, dimensions, and wiring configurations
consisting of four coils in parallel, series or combinations thereof.

 
 
ii)
Coils – primary construction, shape, dimension and configuration such as but not
limited to the size, number of turns and method of achieving said turns.

 
 
e)
Mechanical Design, Configuration and Concept:

 
 
i)
Controller housing concept, layout, assembly and primary construction.

 
 
ii)
Motor housing concept and primary layout and primary construction.


/stamp/CONFIDENTIAL
 
25/46

--------------------------------------------------------------------------------

 
 
ATTACHMENT 3


Fees and Similar


1)
Consulting and/or Technical Support Fees

 
a)
Any requested visit after Commencement of Commercial Production that is directly
related to THE PRODUCTS and production thereof will be at a rate of $500 USD per
day per person whilst in country plus to-and-fro cost of air tickets by the
shortest route, by economy class. Any visit will have a minimum requirement of 7
chargeable days.

 
b)
Any expense due to time applied by the LICENSOR, any travel, and any local
living expenses directly related to THE PRODUCTS and production thereof either
at Licensor’s or at the Licensee’s premises or elsewhere, during any
pre-production period for a maximum of one (1) year from effective date will be
borne by the Licensor.

 
c)
Fees and rates for any thing other than that as mentioned above will be
discussed and agreed to separately.



2)
Material, Parts and Conversion Costs.

 
a)
Any expense incurred by the LICENSOR such as but not limited to out-of-pocket
expenses for material, parts, and, conversion cost outside the LICENSOR’s
premises, during the pre-production phase when requested by the LICENSEE will be
transferred to the LICENSEE at actual costs, net of any applicable taxes.

 
b)
Any expense incurred by the LICENSOR such as but not limited to materials, parts
and conversion costs after commencement of production that is directly related
to THE PRODUCTS and production thereof when requested by the LICENSEE will be at
actual costs plus 3%, net of any applicable taxes.

 
c)
Any other expense or cost incurred by LICENSOR other than that as mentioned
above will be discussed and agreed to separately.



/stamp/CONFIDENTIAL
 
26/46

--------------------------------------------------------------------------------

 
 
ATTACHMENT 4
Technology Transfer Package


1)
The Technology Transfer Package is defined as the required information for the
LICENSEE to be able to produce and manufacture THE PRODUCTS as defined in the
MASTER LICENSE AGREEMENT when used with the LICENSEE’s PRODUCTS.  Said
information shall contain drawings, procedures, and reasonable details such as
calculations and algorithms as found to be required.

2)
TRANSFER will be defined as communication of the information as described either
by drawings, written documents, verbal and, but not limited to, training at a
reasonable level until the LICENSEE is able to produce and manufacture THE
PRODUCTS under the MASTER LICENSE AGREEMENT when used with the LICENSEES’
PRODUCTS

3)
Information included as part of the Transfer Package but not limited to;

 
a)
Software

 
i)
State diagrams or equivalent of the entire vehicle control scheme along with
State diagrams or similar for each functional assembly.

 
ii)
The latest revision of the Source Code as included in but not limited to those
listed in Attachment 5, at the time of the Transfer Package for all software
used in THE PRODUCTS, along with executable images and an Interface Control
Document (ICD) for all top level software..

 
iii)
The latest revision of the Source Code at time of Transfer for any utility or
top level software utilized to support THE PRODUCTS such as the VCM code, will
be provided to the LICENSEE to facilitate the needs and support of the
LICENSEE’s PRODUCTS as it may evolve,

 
iv)
The Source Code should preferably be in a Higher Level Language such as ‘C’.  In
case the Source code is available readily in Assembly or similar language at the
time of this Agreement coming into effect, the same should be passed on
forthwith to the LICENCEE by the LICENSOR.  The LICENSOR shall endeavour to
rewrite the Source Codes in ‘C’ as soon as practical, and/ or fully support the
LICENSEE in case the LICENSEE decides to partially undertake this exercise.

 
b)
Electrical Circuits, Schematics, and but not limited to PCB design, layout and
population.

At the time of the Transfer Package, the latest revision of any schematic along
with the Gerber file and Bill of Material (BOM) for any PCB required for THE
PRODUCTS will be provided along with any reasonable pertinent information to
allow for manufacturing of said items.
 
c)
Electro-magnetics & Mechanicals:

 
i)
The primary construction, dimensions, tolerances and material information for
the items that make up the Electro-magnetics of THE PRODUCTS will be provided by
means of drawing of parts and basic assembly BOMs and procedures.   The primary
components of concern are the stator, rotor, and coils.



/stamp/CONFIDENTIAL
 
27/46

--------------------------------------------------------------------------------

 


 
ii)
To facilitate the LICENSEE’s understanding and knowledge of the affects and
possible use of THE PRODUCTs as it may be applied to its own PRODUCTS a basic
Explanational Document will be generated and transferred to the LICENSEE.  The
document will consist of basic calculations and explanations such as effects due
to air-gap change of the motor, variations of magnetic properties and strength
of the rotor magnets, temperature etc.

 
d)
Various Utilities, such as but not limited, to Vehicle Set-up and interface, Set
up for Test/ programming board for EVC 401, EVC401 (Logic and Power boards),
BXIM, BMM, VCM440, PSB, Test Bench, Diagnostics and Data Acquisition, EMS Tuning
– Software, algorithms and source code.



/stamp/CONFIDENTIAL
 
28/46

--------------------------------------------------------------------------------

 
 
ATTACHMENT 5
NGM IPR Software Examples
 
NGM P/N
 
TITLE, Description
 
Target hardware
         
070-000001
 
EVC400 DSP controller code
 
TI DSP TMS320F243 on EVC400-lb, 020-000294
         
070-000002
 
EVC400 CPLD code
 
Xllinx CPLD XC9536 on EVC400-lb, 020-000294
         
070-000003
 
EVC400-043 register settings
 
EVC400-043 controller, 020-000285
         
070-000004
 
EVC400-VIM register settings for use on the Bajaj electric auto-rickshaw
 
EVC400-VIM, 020-000434
         
070-000005
 
MSF-240/14-A04-A motor register settings
 
Position Sense Board serial EEPROM on MSF-240/140-A04-A motor, 020-000387
         
070-000006
 
EVC200-lb microcontroller code
 
Motorola MC68HC711KA4CFN4 on EVC200-lb, 020-000233
         
070-000007
 
EVC200-lb CPLD code
 
Cypress CY372i-66C on EVC200-lb, 020-000233
         
070-000008
 
EVC200 INTERFACE PROGRAM
 
PC
         
070-000008-001
 
EVC200 INTERFACE PROGRAM DISK 1
 
FLOPPY 1.44MB
         
070-000008-002
 
EVC200 INTERFACE PROGRAM DISK 2
 
FLOPPY 1.44MB
         
070-000008-003
 
EVC200 INTERFACE PROGRAM DISK 3
 
FLOPPY 1.44MB
         
070-000009
 
EVC400 Overcurrent PIC
 
Microchip PIC12C671A on EVC400-043-db, 020-000293
         
070-000010
 
EVC400-VIM code
 
Microchip PIC16F873 on EVC400-VIM, 020-000434
         
070-000012
 
EVC402 Overcurrent/speed pulse PIC
 
Microchip PIC12C671A on EVC402 carrier board
         
070-000013
 
EVC402-092 register settings
 
EVC402-092 controller
         
070-000014
 
EVC402 DSP controller code
 
EVC402-series controllers
         
070-000015
 
EVC410-lb/EVC402-lb CPLD code
 
Xilinx CPLD XC9536 on EVC402-lb or EVC410-lb

 
 
/stamp/CONFIDENTIAL

29/46

--------------------------------------------------------------------------------


 
NGM P/N
 
TITLE, Description
 
Target hardware
         
070-000016
 
EVC402 VIM code
 
Microchip PIC16F873 on EVC402 auxiliary board
         
070-000017
 
EVC402 Configuration Program
 
PC
         
070-000018
 
VCM440 code
 
Microchip PIC16F258 on VCM440 board
         
070-000019
 
EVC401 power board solid-state contactor code
 
Microchip PIC16C770 on EVC401 power board (020-000531-001)
         
070-000020
 
EVC401 DSP code
 
TI DSP TMS320LF2406A on EVC401-lb
         
070-000023
 
M401-043 motor register settings
 
position sense board serial EEPROM
         
070-000026
 
EVC401-043 register settings
             
070-000029
 
EVC401 power board solid-state contactor code, non-switched precharge
 
Microchip PIC16C770
         
070-000032
 
EVC401/402 bootloader code
             
070-000033
 
BXIM1 code
 
Microchip PIC16F2680
         
070-000034
 
BMM2 code
 
Microchip PIC16F819
         
070-000035
 
VCM440 bootloader code
 
Microchip PIC16F258 on VCM440 board
         
070-000030
 
EVC401 logic board programme
 
Microchip PIC 12F675


 
/stamp/CONFIDENTIAL
 
30/46

--------------------------------------------------------------------------------

 
 
ATTACHMENT 6


LICENSOR IPR Example PRODUCT Specifications


16 pages incl. this sheet


(This section left blank intentionally)


/stamp/CONFIDENTIAL
 
31/46

--------------------------------------------------------------------------------

 
 
[ex10-7_pg32.jpg]
  
[ex10-7_logo.jpg]
 
EMS401-043 Electric Motor System
Electric Motor with Integrated Controller
 
The New Generation Motors (NGM) EMS401-043 Electric Motor System is ideal for
clean, reliable electric & hybrid-electric vehicles in mass production. The
EMS401-043 is low cost yet has advanced capabilities and high efficiency.

 
Standard features include:
·
High Power Rare Earth Permanent Magnets

·
Integrated solid-state contactor and 200W, 12-15V power supply for reduced
system cost

·
Maintenance free design

·
Adjustable torque/speed characteristics and operating speeds

·
Vehicle profile/parameters

·
Field-reprogrammable configuration

·
FLASH-based firmware for rapid adaptation to unique application requirements

·
Motor Current Limiting (MCL) logic provides a speed governor, limp-home mode
based off of SOC, battery charge and discharge protection, and phase current
limiting for efficiency

·
Designed to IP-67 for reliable operation in real-world environments

 
Typical Specifications for EMS401-043
 
U/M
 
Value
Nominal DC Bus Voltage (Vnom)
 
V
 
48
Operational Voltage Range
 
V
 
36-60
Maximum Withstand Voltage
 
V
 
75
Peak Power
 
kW
 
13
Continuous Power @Vnom
 
kW
 
7
Speed @ Peak Power
 
RPM
 
2100
No-Load Speed
 
RPM
 
2400
Peak Torque @ Imax (Tp) (320ARMS)
 
Nm
 
65
DC bus Voltage Nominal (Vnom)
 
V
 
48
Nominal Peak Efficiency (+-5% depending on set operational curve)
 
%
 
91



For more information, contact:
New Generation Motors Corporation
44645 Guilford Drive, Suite 201
Ashburn, Virginia  20147
(703) 858-0036 (Voice)
(703) 858-0699 (Fax)
Email: info@ngmcorp.com
Specifications Subject to Change Without Notice
Document: NGM 340-000018 rev. A


/stamp/CONFIDENTIAL
 
32/46

--------------------------------------------------------------------------------

 


·
Standard Features:
 
¯ 
Programmable thermostatic fan control  
¯
Full I/O isolation
 
¯ 
Low power sleep mode when ignition is off  
¯
Flexible vehicle interface through CAN port
 
¯
Built in safety features:  
¯
Instrumentation data available through CAN port:
   
·
Extreme over/under voltage protection
   
·
Battery voltage
   
·
Motor interface connection verification
   
·
Battery current
   
·
Thermal limiting protection
   
·
Charger current
   
·
Over- and under- voltage limiting with soft shutdown
   
·
Motor speed and temperature
   
·
Abrupt start-up inhibition
   
·
Controller temperature
   
·
Programmable Battery Protection
   
·
Drive state
   
·
User configurable Throttle input based on speed
   
·
Hours of operation
   
·
Speed Governor
 
¯
Synchronous switching
   
·
Reverse Speed Limiting
 
¯
Fixed-frequency control
       
¯
Regenerative braking
       
¯
Programmable torque or speed control
       



Model Number Coding:


[ex10-7_pg33.jpg]
 
Document: NGM 340-000018 rev. A
 
/stamp/CONFIDENTIAL
 
33/46

--------------------------------------------------------------------------------

 


¯
Pin Descriptions:



Vfan  12V, 10W Fan output, controlled by controller temperature.
Vaux  12V, 200W auxiliary power output, controlled through CAN or serial
interface
Estop+, Estop-  emergency stop control.  Must be connected together to enable
the 200W DC-DC converter, solid-state-contactor, and the internal power
supply.  When this connection is not made, current draw is reduced to less than
300mA.  This input must be open-circuited when connecting the controller to the
batteries.  The maximum voltage between these pins is 16V, and the maximum
short-circuit current is 150uA, allowing the use of an inexpensive switch.
power_gnd  Reference for Vfan and Vaux.
Vout  12V, 5W power supply for external interface and control modules.
CANH, CANL  CAN bus inputs.  An internal 120W termination resistor can be
connected across these inputs through software configuration.
wakeup  When set low, the wakeup input takes the controller out of its low power
standby mode and enables the CAN and serial interfaces.
signal_gnd  Reference for Vout, CANH, CANL, wakeup, GPI, and GPO.  Internally
connected to power_gnd.
GPI  The GPI (general-purpose input) pin has at least three potential uses:
charger detection, external temperature measurement, or controller enumeration
when multiple controllers exist on the same CAN bus.  When used for controller
enumeration, a resistor to gnd or GPO is used to set the controller’s “base
number”, which determines the CAN identifiers it utilizes.
GPO  The GPO (general-purpose output) pin’s only defined purpose is as a ground
for the GPI input.
RxD, TxD  RS-232 serial interface signals.  RxD is an input, and TxD is an
output.  19200 baud, 8 data bits, no parity, 1 stop bit.


¯
Connectors:



J1 is a Amphenol 62IN series receptacle, Part #62IN-57A-14-19P(219)-4.  The
mating plug is Amphenol 62IN-57A-14-19S-4(005). To seal the connection area, use
Termination Assy. Style 10J


Recommended wire sizes are 14AWG for Vaux and power_gnd, 20AWG for Vfan,
20-24AWG for all other signals.


Crimp Pins:
 

   
Insulation Diameter
 
Tyco/Amp Part Number
AWG
 
Inch
 
Loose piece
 
strip
24-20
 
0.040-0.080
 
66103-2
 
66102-7
 
0.060-0.120
 
66566-2
 
66564-6
18-14
 
0.080-0.100
 
66361-2
 
66359-6
 
0.110-0.150
 
66602-1
 
66597-1

 
Document: NGM 340-000018 rev. A

/stamp/CONFIDENTIAL
 
34/46

--------------------------------------------------------------------------------

 


¯
Performance Data



Typical performance at standard Gap configuration is represented below


[ex10-7_pg35.jpg]


Motor Operation durations are independent of Controller thermal limits
(Values may vary +- 5% from Nominal)


*Values and thermal time constant are mounting dependent and assumed starting at
25 degrees C ambient.


Document: NGM 340-000018 rev. A

/stamp/CONFIDENTIAL
 
35/46

--------------------------------------------------------------------------------

 


[ex10-7_pg36.jpg]

/stamp/CONFIDENTIAL
 
36/46

--------------------------------------------------------------------------------

 


[ex10-7_logo.jpg]
 
EVC401 3-Phase Motor Controllers


The EVC401 controllers can control 3-phase AC synchronous and DC brushless
electric motors with advanced capabilities and superior efficiency.  These
controllers are specifically designed to reduce total system costs.  In
addition, they have programmable logic capability allowing optimization and
matching to a wide variety of applications. They are ideal for small, low-cost
electric vehicles.


¯
Key Features:



 
à
Integrated solid-state contactor and 200W, 12-15V power supply for reduced
system cost.

 
 
à
Solid-state emergency-stop circuit to disconnect the batteries when an
inexpensive external switch is opened.

 
 
à
Near-zero input capacitance allows spark-free battery connection without a
pre-charge resistor.

 
 
à
Battery draw reduced to less than 300mA in the event of vehicle storage at zero
state-of-charge.

 
 
à
Sine-wave or trapezoidal control.

 
 
à
CAN Bus interface to external interface module for maximum flexibility and
reduced wiring complexity.

 
 
à
Motor Current Limiting (MCL) logic provides a speed governor, limp-home mode
based off of SOC, battery charge and discharge protection, and phase current
limiting for efficiency.

 
 
à
Designed to IP-67 for reliable operation in real-world environments.

 
¯
Specifications:

EVC401-043
Peak RMS Phase Current (Amps)
 
320
Nominal Bus Voltage (Volts)
 
48
Min./Max. Operating Voltage (Volts)
 
36/60
Maximum Withstand Voltage (Volts)
 
75
Input Capacitance (uF)
 
<0.1
Peak Efficiency %
  
99

For more information, contact:
 
New Generation Motors Corporation
44645 Guilford Drive, Suite 201
Ashburn, Virginia  20147
 (703) 858-0036 (Voice)
(703) 858-0699 (Fax)
Email: info@ngmcorp.com

/stamp/CONFIDENTIAL
 
37/46

--------------------------------------------------------------------------------

 


Standard Features:



 
¯
Compact design
 
¯
Fixed-frequency control
 
¯
Full I/O isolation
 
¯
Regenerative braking
 
¯
Flexible vehicle interface through CAN port
 
¯
Programmable torque or speed control
 
¯
“Plug-and-Play” operation with NGM motors
 
¯
Programmable thermostatic fan control
 
¯
Instrumentation data available through CAN port:
 
¯
Low power sleep mode when ignition is off
   
·
Battery voltage
 
¯
Built in safety features:
   
·
Battery current
   
·
Extreme over/under voltage protection
   
·
Charger current
   
·
Motor interface connection verification
   
·
Motor speed and temperature
   
·
Thermal limiting protection
   
·
Controller temperature
   
·
Over- and under- voltage limiting with soft shutdown
   
·
Drive state
   
·
Abrupt start-up inhibition
   
·
Hours of operation
   
·
Programmable Battery Protection
 
¯
Ultra high efficiency
   
·
User configurable Throttle input based on speed
 
¯
Synchronous switching
   
·
Speed Governor
             
·
Reverse Speed Limiting

  
¯
Model Number Coding:



 [ex10-7_pg38.jpg]


/stamp/CONFIDENTIAL
 
38/46

--------------------------------------------------------------------------------

 


¯
Pin Descriptions:



Vfan  12V, 10W Fan output, controlled by controller temperature.
Vaux  12V, 200W auxiliary power output, controlled through CAN or serial
interface
Estop+, Estop-  emergency stop control.  Must be connected together to enable
the 200W DC-DC converter, solid-state-contactor, and the internal power
supply.  When this connection is not made, current draw is reduced to less than
300mA.  This input must be open-circuited when connecting the controller to the
batteries.  The maximum voltage between these pins is 16V, and the maximum
short-circuit current is 150uA, allowing the use of an inexpensive switch.
power_gnd  Reference for Vfan and Vaux.
Vout  12V, 5W power supply for external interface and control modules.
CANH, CANL  CAN bus inputs.  An internal 120W termination resistor can be
connected across these inputs through software configuration.
wakeup  When set low, the wakeup input takes the controller out of its low power
standby mode and enables the CAN and serial interfaces.
signal_gnd  Reference for Vout, CANH, CANL, wakeup, GPI, and GPO.  Internally
connected to power_gnd.
GPI  The GPI (general-purpose input) pin has at least three potential uses:
charger detection, external temperature measurement, or controller enumeration
when multiple controllers exist on the same CAN bus.  When used for controller
enumeration, a resistor to gnd or GPO is used to set the controller’s “base
number”, which determines the CAN identifiers it utilizes.
GPO  The GPO (general-purpose output) pin’s only defined purpose is as a ground
for the GPI input.
RxD, TxD  RS-232 serial interface signals.  RxD is an input, and TxD is an
output.  19200 baud, 8 data bits, no parity, 1 stop bit.


¯
Connectors:



J1 is a Amphenol 62IN series receptacle, Part #62IN-57A-14-19P(219)-4.  The
mating plug is Amphenol 62IN-57A-14-19S-4(005). To seal the connection area, use
Termination Assy. Style 10J


Recommended wire sizes are 14AWG for Vaux and power_gnd, 20AWG for Vfan,
20-24AWG for all other signals.


 
39/46

--------------------------------------------------------------------------------

 


[ex10-7_pg40.jpg]

 
40/46

--------------------------------------------------------------------------------

 
 
[ex10-7_logo.jpg]
 
M401 Axial Flux, Brushless PM Motor


The New Generation Motors (NGM) M401 motor is  ideal for small, low-cost
electric  vehicles with mass production in mind. The M401 motor can be driven as
a 3-phase AC synchronous or DC brushless electric motor with advanced
capabilities and superior efficiency.  Standard features include:


 
·
High Power Rare Earth Permanent magnets

 
·
Proprietary commutation signal configuration for Sine-wave or Trapezoidal
control

 
·
Integrated EEPROM for motor specific settings, enabling “Plug and Play”
operation with NGM controllers

 
·
Designed for, IP67 environmental specifications

 
·
Maintenance free design



¯
Specifications (Preliminary)



Peak Power
 
kW
 
13
Continuous Power @Vnom
 
kW
 
7
Speed @ Peak Power
 
RPM
 
2100
No-Load Speed
 
RPM
 
2400
Peak Torque @ Imax (Tp) (320A-rms)
 
Nm
 
65
DC Bus Voltage Nominal (Vnom)
 
V
 
48
Phase Current Max (Imax)
 
A RMS
 
320
Phase Current Continuous (Ic)
  
A RMS
  
162



For more information, contact:
 
New Generation Motors Corporation
44645 Guilford Drive, Suite 201
Ashburn, Virginia  20147
 (703) 858-0036 (Voice)
(703) 858-0699 (Fax)
Email: info@ngmcorp.com

 
41/46

--------------------------------------------------------------------------------

 

[ex10-7_logo.jpg]


[ex10-7_pg42.jpg]


Motor Operation durations are independent of Controller thermal limits
(Values may vary +- 5% from Nominal)


*Values and thermal time constant are mounting dependent and assumed starting at
25 degrees C ambient.


© 2002 New Generation Motors corp.
 
Specifications Subject to Change Without Notice


 
42/46

--------------------------------------------------------------------------------

 

[ex10-7_logo.jpg]
 
VCM440 Vehicle Control Module


The New Generation Motors (NGM) VCM440 vehicle control module provides
sophisticated system control functionality in a compact, cost-effective
package.  The VCM440 is ideal for small, low-cost electric vehicles with mass
production in mind.


The NGM VCM440 is a board-mount module, or daughterboard, that is ideal for
integration within the target vehicle’s display.  The VCM440 uses the CAN
protocol to interface directly to the EVC401 series of controllers and other
vehicle components. It is designed for maximum flexibility in selection of
status indicators and user controls.


¯
Specifications (Preliminary)



Operating Temperature
 
-20 - 70° C
 
Digital Inputs
 
6
Pins
 
47
 
Isolated Digital Inputs
 
2
Height (mm)
 
8.0
 
Analog Inputs
 
3
Width (mm)
 
31.5
 
Additional Digital I/O
 
5
Length (mm)
 
49.5
 
Lamp-drive Outputs
 
9
Height above board (mm)
 
5.0
 
Analog Outputs
 
1

 
Key features of the VCM440:


¯
Compact design
   
·
Accessory
¯
Field-reprogrammable, allowing simple customization to unique system
requirements.
 
¯
2 Isolated Digital Inputs can be driven by 12V signals
¯
Logic ground is isolated from chassis ground to minimize EMI.
 
¯
Three general-purpose digital I/O pins and SPI interface for customer-specific
needs.
¯
Keyed pin layout to prevent mis-insertion
 
¯
RS-232 interface for configuration, data logging, and diagnostics of all
components on the CAN bus.
¯
6 Digital Inputs
 
¯
3 Analog Inputs
 
·
Ignition
   
·
Throttle
 
·
Forward
   
·
Regenerative Braking
 
·
Reverse
   
·
Steering position/customer-specific input
 
·
Speed Pulse
 
¯
Analog inputs are protected against open or short-circuits when used
 
·
Charging
    with 4-12kW potentiometers.            
¯
8 Lamp-drive outputs capable of sinking 250mA each (up to 3W lamps in a 12/14V
system)
 
¯
Backup output capable of sourcing over 4A to vehicle lamps, simplifying the
vehicle’s direction switch
 
·      Forward
 
¯
1 Analog Output for direct connection to a 250mA gauge
 
·
Neutral
   
·
State-of-Charge
 
·
Reverse
 
¯
Custom-height pins available to accommodate mounting on the
 
·
Interlock
    backside of a display PWB.  
·
Torque Limiting
 
¯
Carrier board available for prototyping or use with non-board-mount
 
·
Motor Failure
    indicators  
·
Battery Failure
 
¯
Future support for character displays
 
·
Charger Cord Connected
       



For more information, contact:
 
New Generation Motors Corporation
44645 Guilford Drive, Suite 201
Ashburn, Virginia  20147
 (703) 858-0036 (Voice)
(703) 858-0699 (Fax)
Email: info@ngmcorp.com

 
43/46

--------------------------------------------------------------------------------

 


Pin assignments
 
Device Dimensions
      [ex10-7_pg44a.jpg]    [ex10-7_pg44b.jpg] 

 
Typical Application
 
[ex10-7_pg44c.jpg]


© 2002 New Generation Motors corp.
 
Specifications Subject to Change Without Notice

 
 
44/46

--------------------------------------------------------------------------------

 


Pin Descriptions:
Pin Name
 
Pin
Number
 
Pin
Type
 
Description
REV
 
1
 
OD
 
Active-low when vehicle is enabled to operate in reverse.
NEU
 
2
 
OD
 
Active-low when the key is on but the vehicle is not in forward, reverse, or
interlock.
FOR
 
3
 
OD
 
Active-low when vehicle is enabled to operate in forward.
CORD
 
4
 
OD
 
Active-low when charger cord detected.
GND
 
5
     
Return for lamp-drive outputs
LIMIT
 
6
 
OD
 
Active-low when in limp-home mode, or when motor or controller is
thermal-limiting.
INTERLOCK
 
7
 
OD
 
Active-low when an interlock condition occurs.
BATFAIL
 
8
 
OD
 
Active-low when a battery malfunction is detected.
MOTFAIL
 
9
 
OD
 
Active-low when a motor or motor drive malfuncti.on is detected.
SOCgauge
 
10
 
AO
 
Drive signal for 0-250uA gauge.
SOCpwm
 
11
 
DO
 
pulse-width modulated state-of-charge signal.  Configurable duty-cycle
range.  409.6us period (2.441kHz).
SR_SEL
 
12
 
DO
 
Shift-register select line for external parallel-output shift registers .
PU
 
13
     
**
ACC
 
14
 
SI
 
Accessory switch input
RxD
 
15
 
Rx
 
RS-232 serial data input
TxD
 
16
 
Tx
 
RS-232 serial data output
AUXexcite
 
17
     
Positive reference for auxiliary analog input, 270 Ohm resistor to internal +5V
analog reference.
auxAN
 
18
 
AI
 
Uncommitted analog input.
AUXref
 
19
     
Negative reference for auxiliary analog input, 270 Ohm resistor to GND.
GND
 
20
     
Reference for THR and RGN inputs
THRexcite
 
21
 
PE
 
1.00k Ohm resistor to internal +5V analog reference.  The voltage of this input
is monitored to detect open-circuit conditions
RGNexcite
 
22
 
PE
 
1.00k Ohm resistor to internal +5V analog reference.  The voltage of this input
is monitored to detect open-circuit conditions
THRsig
 
23
 
AI
 
analog throttle input, programmable input range, up to 0-5V.  Minimum 0.5V input
range required.
RGNsig
 
24
 
AI
 
analog regen input, programmable input range, up to 0-5V.  Minimum 0.4V input
range required.
spdpulse_sig
 
26
 
A
 
vehicle speed sensor input.
spdpulse_rtn
 
25
 
C
 
return for above.
charging_sig
 
28
 
A
 
charging/charging cord sense input.
charging_rtn
 
27
 
C
 
return for above.
BACKUP
 
29
 
OS
 
backup lamp output.
CHASSIS_GND
 
30
     
reference for backup lamp output.



© 2002 New Generation Motors corp.
 
Specifications Subject to Change Without Notice



 
45/46

--------------------------------------------------------------------------------

 


CHASSIS_PWR
 
31
     
power for backup lamp output.
+5Vout
 
32
     
Regulated 5V, 50mA supply
MCLRN
 
33
     
**
charging
 
34
     
Output of the charging optocoupler, also available as a switch input if the
optocoupler is not used.
spdpulse
 
35
 
SI
 
Output of the spdpulse optocoupler, also available as a switch input if the
optocoupler is not used.
reverse
 
36
 
SI
 
reverse switch input
forward
 
37
 
SI
 
forward switch input
ignition
 
38
 
SI
 
ignition input
SDO
 
39
     
**
SEROUT
 
40
     
synchronous serial data output, for future expansion
SDI_GPIO3
 
41
     
synchronous serial data input, for future expansion
SCK
 
42
     
synchronous serial clock, for future expansion
CANH
 
43
     
CAN bus I/O
CANL
 
44
     
CAN bus I/O
wakeup
 
45
     
CAN bus wakeup signal
GND
 
46
       
+12Vin
  
47
  
 
  
Power input.  Minimum 7V, maximum 20V.f



Legend:


Pin Type
 
Description
OD
 
open-drain, maximum 250mA continuous, 45V maximum withstand.
SI
 
switch-input.  2.4kOhm pull-up resistor to 5V.  Diode clamped to 5V and GND
(maximum 20mA).  TTL switching levels (maximum 0.8V for low, minimum 2.0V for
high).
AO
 
analog output.  Generated from SOCpwm.  15kOhm series impedence, 0-5V range.
DO
 
digital output.  5V CMOS switching levels.  Maximum 25mA source/sink.
Rx
 
RS-232 compatible receive signal.  Maximum +/-25V.  Minimum 0.6V input low
threshold, maximum 2.4V input high threshold.  Minimum 3kOhm input impedence,
maximum 7kOhm.
Tx
 
RS-232 compatible transmit signal.  Minimum +/-5.0V output swing.
AI
 
analog input.  0-5V range.  100kOhm pull-up to 5V.  Internal low pass filter
(4.7kOhm to 0.1uF capacitor).
PE
 
potentiometer excitation.  1.00kOhm resistor to 5V.  0.1uF bypass capacitor.
C
 
optocoupler cathode.
A
 
optocoupler anode through 1.00kOhm series resistor.  Minimum 8.0V for ON
condition.  Maximum 16V with respect to cathode.
OS
  
open-source.  diode clamped to CHASSIS ground.  Maximum 4.1A
continuous.  Maximum 20V withstand.

**


© 2002 New Generation Motors corp.
 
Specifications Subject to Change Without Notice

 
46/46

--------------------------------------------------------------------------------


 